
	
		I
		112th CONGRESS
		1st Session
		H. R. 3750
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Richardson (for
			 herself and Ms. Jackson Lee of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to authorize the Attorney General to provide grants to States and units
		  of local government for the video recording of custodial
		  interrogations.
	
	
		1.Short titleThis Act may be cited as the
			 Custodial Interrogation Recording
			 Act.
		2.FindingsCongress finds the following:
			(1)According to the
			 National Conference of Commissioners on Uniform State Laws, research has
			 demonstrated that video recording of custodial interrogations furthers three
			 important civic values: truth-finding, efficient and fair administration of
			 justice, and protection of constitutional guarantees. See Richard A. Leo,
			 Police Interrogation and American Justice 296–305 (2008); Thomas P. Sullivan,
			 Recording Federal Custodial Interviews, 45 Am. Crim. L. Rev. 1297
			 (2008).
			(2)Video recording of
			 the entire process of custodial interrogation has proven to be a major advance
			 in law enforcement, improving the ability to solve crimes and prove cases while
			 lowering the overall costs of investigation and litigation.
			(3)Video recording of
			 custodial interrogations promotes truth-finding in several ways, including by
			 reducing the incentive to fabricate, compensating for faulty or unreliable
			 recollections of witnesses, deterring problematic interrogation methods,
			 filtering out weak cases, and enhancing the ability of finders of fact to
			 assess witness credibility and veracity.
			(4)Video recording of
			 custodial interrogations promotes efficiency in the administration of the
			 criminal justice system by reducing the number of frivolous suppression
			 motions, improving the quality of police investigations, improving the quality
			 of review and case screening by prosecutors, and reducing the likelihood of
			 hung juries.
			(5)Video recording of
			 custodial interrogations safeguards constitutional rights and values by making
			 it easier for courts to adjudicate motions to suppress, by making it easier for
			 prosecutors to preserve and disclose material exculpatory evidence required
			 under the Supreme Court decision in Brady v. Maryland, 373 U.S. 83 (1963), by
			 making it easier for superiors to train police officers in how to comply with
			 constitutional mandates and for the press, and by making it easier for the
			 press, the judiciary, prosecutors, independent watchdog groups, and police
			 administrators to identify and correct misuses of power by law
			 enforcement.
			(6)Video recordings
			 of custodial interrogations make it easier to identify and avoid biases, which
			 would otherwise be difficult to detect and correct because such biases are
			 often unconscious, thus operating outside police awareness.
			(7)Video recordings
			 of custodial interrogations help to improve public confidence in the fairness
			 and professionalism of policing, which in a democracy not only is a good in
			 itself but also a proven means of reducing crime and enhancing citizen
			 cooperation in solving crimes.
			(8)Video recording of the entire process of
			 custodial interrogation is likely to be a major boon to law enforcement,
			 improving its ability to prove its cases while lowering overall costs of
			 investigation and litigation. Such recording will also, however, improve
			 systemic accuracy, fairness to the accused and the state alike, protection of
			 constitutional rights, and public confidence in the justice system.
			3.AmendmentTitle I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3711) is amended—
			(1)in section
			 1001(a), by adding at the end the following:
				
					(27)There are authorized to be appropriated to
				carry out part LL such sums as may be necessary for each of the first 5 fiscal
				years beginning after the date of the enactment of such
				part.
					;
				and
			(2)by adding at the
			 end the following:
				
					LLCustodial
				Interrogation Video Recording Grants
						3021.Custodial
				Interrogation Video Recording Grants
							(a)Grant
				programThe Attorney General
				shall make grants to States and units of local government to take whatever
				steps the Attorney General determines to be necessary to achieve the complete
				and accurate recording, by both audio and video means, of every custodial
				interrogation occuring within the State or unit of local government.
							(b)Matching
				requirementThe portion of
				the costs of a program funded by a grant under this section may not exceed 75
				percent.
							(c)Definition of
				custodial interrogationIn
				this section, the term custodial interrogation means questioning
				or other conduct by a law enforcement officer which is reasonably likely to
				elicit an incriminating response from an individual and occurs when reasonable
				individuals in the same circumstances would consider themselves in
				custody.
							.
			
